

Exhibit 10.2                         


CHINA SLP FILTRATION TECHNOLOGY, INC.


CHARTER FOR THE COMPENSATION COMMITTEE
OF
THE BOARD OF DIRECTORS


Purpose
 
China SLP Filtration Technology, Inc. (the “Company”) established a Compensation
Committee (Committee) established to assist the Board of Directors (the “Board”)
in carrying out its responsibilities relating to compensation of the Company’s
directors, executive officers, and employees.

 
Committee Composition; Number and Appointment.
 
The Committee shall be composed of two or more directors, who shall be appointed
annually and subject to removal at any time, by the Board of Directors.


Independence.


Each Committee member shall meet the independence requirements imposed by any
stock exchange or other marketplace on which the Company’s securities may be
listed.  No member of this Committee is to receive any compensation from the
Company other than the established Directors’ fees, options, and expense
reimbursement.


Authority


The Committee has the power to conduct or authorize investigations into any
matter within its scope of responsibilities, and shall have unrestricted access
to Company management, employees and all information relevant to its
responsibilities. The Committee is empowered to engage compensation consultants,
legal experts and other advisors as it determines necessary to assist in the
evaluation of director, executive officer and employee compensation, and the
authority to determine the terms on which such consultants, legal experts and
other advisors is engaged.
 
Specific Responsibilities and Duties
 
The Committee shall perform the duties listed below and take such other action
as it determines reasonable, necessary or appropriate to carry out its duties:


 
•
Provide oversight and guidance for compensation and benefit philosophy for all
employees of the Company;

 
 

--------------------------------------------------------------------------------

 

 
•
Review and approve, at least annually, corporate goals and objectives relevant
to CEO compensation, evaluate the CEO’s performance in light of those goals and
objectives and have the sole authority to determine the CEO’s compensation level
based on this evaluation. This includes salary, annual incentive and long-term
incentive programs, whether stock, stock options or other equity-based incentive
or cash, and determinations relating to the deductibility of compensation under
Section 162(m) of the Internal Revenue Code of 1986;

 
 
•
Review and approve other significant terms of employment for the CEO;

 
 
•
Review and approve, at least annually, the compensation, including base salary
and incentive awards and other significant terms of employment, for individuals
reporting directly to the CEO and holding a position classified as Vice
President or higher and any other officer of the Company who is subject to the
reporting requirements of Section 16(a) of the Securities Exchange Act of 1934,
as amended, such officers, together with the CEO being referred to as “Senior
Management”;

 
 
•
Review the performance of Senior Management;

 
 
•
Review and make recommendations to the Board with respect to incentive
compensation plans and equity-based plans. The Committee will serve as the
"Committee" established to administer equity-based and employee benefit plans,
and as such will discharge any responsibilities imposed on the Committee under
those plans, including making and authorizing grants, in accordance with the
terms of those plans. The Committee may delegate to one or more executive
officers the authority to make grants of stock options and stock awards to
eligible individuals who are not executive officers and may revoke any such
delegation of authority at any time. Any executive officer to whom the Committee
grants such authority shall regularly report to the Committee grants so made;

 
 
•
To the extent permitted by law or regulation, the Committee may form and
delegate authority to subcommittees of at least two directors the authority to
perform duties on its behalf including the authority to grant equity awards;

 
 
•
Review and make recommendations to the Board on matters concerning directors’
fees and other Board compensation programs;

 
 
•
Prepare a report on executive compensation for inclusion in the Company’s proxy
statement, periodic reports or other filings in accordance with applicable rules
and regulations.

 
Other Responsibilities
 
 
•
Conduct an annual performance evaluation of the Committee.

 
 
•
Take such further actions or provide such further advice and oversight as the
full Board may from time to time delegate to the Committee.

 
 

--------------------------------------------------------------------------------

 

Meetings


The Committee shall meet once per year, and may hold additional meetings as
often as may be necessary or appropriate, at the discretion of the Committee
Chair. The Company’s chief executive officer or other senior executive officer
may request that the Committee meet for a specific purpose. Meetings may be held
in person or by conference calls.


The Committee Chair may communicate with management or outside consultants and
advisors to review the agenda and solicit input on any additional topics that
should be covered. The Committee may request that members of management or
outside consultants and advisors of the Committee, be present to assist the
Committee in performing its duties.


The Committee should meet at least annually with the CEO, CFO, Director of
Internal Audit, and independent auditors separately to discuss any matter the
Committee or each of these groups believe should be discussed privately.


Conduct of Business


All meetings require the presence of a majority of the members of the Committee
to conduct business.  Each Committee member shall have one vote.  All actions or
determinations by the Committee must be by majority vote of the members present.


Attendance


Members of the Committee are expected to use reasonable efforts to attend each
meeting.  As necessary or desirable, the Committee Chair may request that
members of management, and such other persons as it deems appropriate in order
to carry out its responsibilities, to be present at meetings of the Committee.


Minutes


Minutes of each meeting shall be prepared under the direction of the Committee
Chair and circulated to Committee members for review and approval and then
circulated to the directors who are not members of the Committee. Copies are to
be made available to the Company’s independent auditors and lawyers upon
request.


This Charter is intended to provide a set of guidelines for the effective
functioning of the Committee. Accordingly, the Committee will review and
reassess the adequacy of this Charter. The Committee may modify or amend this
Charter and the authority and responsibilities of the Committee as necessary at
any time subject to Board approval.

 

--------------------------------------------------------------------------------

 